Name: Commission Regulation (EU) NoÃ 569/2010 of 29Ã June 2010 derogating from Regulation (EU) NoÃ 1272/2009 as regards sales by tender of butter and skimmed milk powder provided for respectively by Regulation (EU) NoÃ 446/2010 and Regulation (EU) NoÃ 447/2010
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  distributive trades
 Date Published: nan

 30.6.2010 EN Official Journal of the European Union L 163/32 COMMISSION REGULATION (EU) No 569/2010 of 29 June 2010 derogating from Regulation (EU) No 1272/2009 as regards sales by tender of butter and skimmed milk powder provided for respectively by Regulation (EU) No 446/2010 and Regulation (EU) No 447/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (j) in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 4(1)(b) of Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (2), the EAGF finances expenditure on the physical operations referred to in Annex V of the Regulation on the basis of standard amounts, provided that the corresponding expenditure has not been set by the applicable legislation for the sector. The standard amounts were established and notified to the Member States in September 2009 for the 2010 accounting year. These standard amounts were set taking into consideration the costs of loading onto lorries or railway wagons on the basis of the rules applicable at the time. (2) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3) provides for the sale of products from intervention, the rules relating to the submission of tenders and the stage of delivery of the products, together with the costs to be borne by intervention bodies and buyers. These rules apply to the dairy sector from 1 March 2010. In the case of sales by tender of butter and skimmed milk powder opened by Commission Regulation (EU) No 446/2010 (4) and Commission Regulation (EU) No 447/2010 (5) respectively, the applicable rules regarding costs are those provided for by Regulation (EU) No 1272/2009. The standard amounts set and notified to the Member States before the entry into force of the Regulations were calculated on the basis of the rules applicable before 1 March 2010. It is therefore necessary to provide for the uniform application of the rules for the whole of the accounting year 2010. (3) It is therefore necessary to derogate until the end of the accounting year 2010 from Regulation (EU) No 1272/2009. (4) This derogation must apply from the next special invitation to tender. The Regulation must enter into force on the date of its publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 42(1)(e) of Regulation (EU) No 1272/2009, the price in euros shall be tendered for the product, supplied on pallets at the loading bay for the place of storage or, if necessary, supplied on pallets loaded onto the means of transport, where this concerns a lorry or a railway wagon. 2. By way of derogation from Article 52(1) of Regulation (EU) No 1272/2009, the product shall be made available to operators on pallets at the loading bay for the place of storage or, if necessary, supplied on pallets loaded onto the means of transport, where this concerns a lorry or a railway wagon. 3. By way of derogation from Article 52(3) of Regulation (EU) No 1272/2009, the costs, depending on the case, for the movement of the products to the loading bay or onto the means of transport shall be borne by the paying agency and any stowage or depalettising charges shall be borne by the purchaser. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply to special invitations to tender provided for, respectively, by Regulation (EU) No 446/2010 and by Regulation (EU) No 447/2010, for which tenders may be submitted from 6 July 2010 at 11:00 (Brussels time) until 21 September 2010 at 11:00 (Brussels time). It shall expire on 30 September 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 171, 23.6.2006, p. 35. (3) OJ L 349, 29.12.2009, p. 1. (4) OJ L 126, 22.5.2010, p. 17. (5) OJ L 126, 22.5.2010, p. 19.